IRVING R. KAUFMAN, Circuit Judge,
concurring in part and dissenting in part:
The majority holds that Judge Robert W. Sweet improperly granted defendants’ motion for summary judgment and dismissed the claim of Marianne E. Engblom and Charles E. Palmer, state correction officers, that their Third Amendment rights were violated by the quartering of New York State National Guardsmen in their residences at the Mid-Orange Correctional Facility in Warwick, New York, during a statewide strike of correction officers. Supporting this theoretical and impracticable position, which acknowledges a farfetched Third Amendment “quartering” claim based on a constitutional provision rarely, if ever, utilized, the majority conjures phantom “genuine issues, of material fact.” Moreover, my brethren adopt a fanciful interpretation of the meaning of “house” protected under the Third Amendment, and fail to pay sufficient heed to the special circumstances and exigencies of prison administration. I cannot agree. A careful and practical analysis, responsive to the full range of interests at stake, leads me to the conclusion that Engblom and Palmer did not have a property interest which would give them the right under the Third Amendment to exclude from their prison quarters National Guardsmen sent to the prison during the crisis conditions caused by the strike. Accordingly, in light of the patently frivolous nature of appellants’ claim, I dissent from this aspect of the Court’s decision.1
With its historical origins rooted in the English Bill of Rights of 1689, the Third Amendment of the United States Constitution2 embodies a fundamental value the Founders of our Republic sought to insure after casting off the yoke of colonial rule: the sanctity of the home from oppressive *967governmental intrusion. In passing the Quartering Act of 1765, the British Parliament required the American colonists to bear the cost of feeding and sheltering British troops stationed in this country. The Act provided that if there was insufficient room for the soldiers in the barracks, they could be quartered in inns, livery stables and ale houses. 5 Geo. 3, c.33 (1765). The Quartering Act of 1774, one of the “Intolerable Acts” the British Parliament enacted as tensions heightened following the Boston Tea Party, authorized much more intrusive intervention. Apparently, before the Revolution, the City of Boston provided barracks for British troops only on an island in Boston Harbor from which the soldiers could not move quickly to the City in the event of an uprising or disturbance by the colonists. To remedy this strategic disadvantage, the Quartering Act of 1774 authorized the British commanders to quarter their troops wherever necessary, including the homes of the colonists. 14 Geo. 3, c.54 (1774).
The aversion of the populace to the military presence of the British found eloquent expression in the Declaration of Independence, which registered the complaint that the King “has kept among us, in times of peace, Standing Armies without the consent of our legislatures.” When the colonies began drafting constitutions and declarations of rights during the Revolution, a prohibition against the quartering of troops in private homes was frequently articulated. For instance, section 21 of the Delaware Declaration of Rights, drafted in 1776, provided “that no soldier ought to be quartered in any house in time of peace without the consent of the owner, and in time of war in such a manner only as the Legislature shall direct.” 3 Two months later, Maryland proclaimed its own Declaration of Rights, which contained an analogous clause.4 Similar provisions appear in the Massachusetts Declaration of Rights in 17805 and the New Hampshire Bill of Rights in 1783.6 After the Framers forged the Constitution, the memory of an oppressive military presence lingered among the people. Emanating from the first Congress in 1789 as part of the proposed Bill of Rights to meet the widespread popular demand for safeguards for individual rights and subsequently ratified by the States, the Third Amendment to the United States Constitution prohibited the often distrusted Federal Government from the peacetime quartering of soldiers in any house without the consent of the owner. With the help of the Fourth Amendment, the Third Amendment thus constitutionalized the maxim, “every man’s home is his castle.”7 The Founding Fathers, I am certain, could not have imagined with this history that the Third Amendment could be used to prevent prison officials from affording necessary housing on their own property to those who were taking the place of striking guards.
I do not disagree with the majority that the Third Amendment should be incorporated into the Fourteenth Amendment for application to the states. The Third Amendment embraces aspects of liberty and privacy that have justified the application of the Fourth Amendment’s prohibition against unreasonable searches and seizures to the states. The notion that the home is a privileged place whose privacy may not be disrupted by governmental intrusions is basic in a free and democratic society. As Judge Jerome Frank felicitously phrased it, “[a] sane, decent, civilized society must provide some such oasis, some shelter from public scrutiny, some insulated enclosure, some en*968clave, some inviolate place . 8 Accordingly, Judge Sweet properly concluded that the Third Amendment is incorporated into the Due Process Clause of the Fourteenth Amendment as one of the “fundamental” rights “rooted in the tradition and conscience of our people” and thus “implicit in the concept of ordered liberty.” Griswold v. Connecticut, 381 U.S. 479, 499, 85 S.Ct. 1678, 1689, 14 L.Ed.2d 510 (1965) (Harlan, J., concurring); Palko v. Connecticut, 302 U.S. 319, 325, 58 S.Ct. 149, 152, 82 L.Ed. 288 (1937).
Although a man’s home is his castle under the Third Amendment, it is not the case, as Gertrude Stein might say, that a house is a house is a house.9 A reasonable analysis of Engblom’s and Palmer’s possessory interest in their rooms at the Mid-Orange Correctional Facility, the relationship between their possession of the rooms and their employment as correction officers, and a realistic acknowledgment that the physical context of their possessory interest was a prison, support the district court’s conclusion that Engblom and Palmer did not have the kind of property right that warrants protection under the Third Amendment. While technical ownership has not been deemed a prerequisite for a constitutionally protected property interest in other contexts, see e.g., Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967); United States v. Agapito, 620 F.2d 324, 333-35 (2d Cir.), cert. denied, 449 U.S. 834, 101 S.Ct. 107, 66 L.Ed.2d 40 (1980), it does not follow that the Third Amendment’s protection covers every conceivable type of possessory interest, from full ownership to the rights enjoyed by the casual visitor. Like the majority, I reject a literal reading of the Third Amendment, which, on its face, appears to protect only fee simple owners of houses. In this case, of course, the literal owner of the prison residences was the State, the actor responsible for ordering the quartering of the National Guardsmen. Engblom and Palmer have argued that their interest in the prison residences was a tenancy, a type of possession exclusive of all other interests including that of the landlord, except insofar as the landlord exercises his right to enter the premises to demand rent or make repairs, and to the extent the lease permits entry for other reasons. See The Statement, Inc. v. Pilgrim’s Landing, Inc., 49 A.D.2d 28, 370 N.Y.S.2d 970, 975 (4th Dep’t 1975). Since a lease involves “the transfer of absolute control and possession of property at an agreed rental,” id., quoting Feder v. Caliguira, 8 N.Y.2d 400, 404, 208 N.Y.S.2d 970, 972, 171 N.E.2d 316, 318 (1960), Engblom and Palmer assert that their “tenancy” interest, carrying with it the right to exclude others, was sufficient to come within the ambit of the Third Amendment protection of “houses.”
Although the housing facility at Mid-Orange may have been their sole residence, the occupancy rights of Engblom and Palmer, and hence their privacy interest, were much more restricted than the bundle of rights enjoyed by a lessee in a typical tenancy relationship. The guards were not lessees of ordinary private property, but were given an option to live in staff housing as employees of a highly specialized institution with a compelling interest in security, and as a result, were subject to carefully circumscribed rules and regulations. The restrictions placed on Engblom’s and Palmer’s use of the rooms were quite severe. In a document entitled “Facility Housing — Rules and Regulations,” signed by the occupants and Superintendent Joseph C. Snow, the prison administration noted that it retained the right to inspect the premises at any time and, accordingly, had a master key to all staff rooms. Several provisions of the regulations are related to prison security. For instance, the administration prohibited the employment of in*969mates in cleaning individual rooms, forbade the admission of prisoners in the staff quarters for any reason, and mandated that firearms be stored in the facility arsenal rather than in the individual rooms. The Employees Manual provided that in an emergency, the Superintendent was empowered to “suspend such portions of any or all rules which might impede proper emergency action.” Coupled with the unfettered right to inspect the quarters at any time, these security-related provisions support the inference that the parties intended the prison administration to have the right to enter the quarters without limitation for the purpose of maintaining prison security. While Engblom and Palmer may have had the right to exclude third parties, it does not appear that they had the right to exclude prison officials at all. If prison officials could enter Engblom’s and Palmer’s rooms to search for a missing prisoner, or simply to make sure that no condition existed which could threaten the security of the prison or the safety of its employees, surely it must follow that the guards could not prevent prison officials and their representatives from entering their rooms after a strike by virtually all correction guards at the facility.
Moreover, the compelling need to maintain order and discipline in the facility induced agreement to other restrictions as well. Prison officials limited occupancy rights in the facility housing to the employee and his immediate family. According to the Regulations, employees assigned quarters in the prison housing could permit overnight or longterm guests in their rooms “under no circumstances.” The residents were required to keep alcohol under lock and key. These restrictions contradict appellants’ claim that they enjoyed the full and exclusive possession of their premises equivalent to a landlord-tenant relationship.
The majority’s effort to avoid the implications of these restrictions on the ground that the record does not reveal whether the rules were ever enforced is unavailing. The question is whether the prison administration retained the right to enter the staff housing for purposes of inspection, quartering troops, or otherwise, not whether officials had in fact entered the rooms or enforced the restrictions in the past. To accept the majority’s approach would require the untenable conclusion that the prison officials “slept on their rights” because of the absence of an earlier emergency.
The totality of the facts and circumstances indicates that the provision of prison housing to a number of the correction officers was closely related to the employment of those officers. While occupancy was not a job requirement, the purpose of providing prison housing was inherently job-related: to have personnel close at hand in the event of an emergency. Accordingly, the occupancy rights of Engblom and Palmer may be deemed analogous to possession incident to employment, see Dobson Factors, Inc. v. Dattory, 80 Misc.2d 1054, 364 N.Y.S.2d 723 (Civ.Ct.1975) (occupancy rights considered possession incident to employment), which under New York law does not constitute a landlord-tenant relationship. New York Real Property Actions and Proceedings Law § 713(11)(McKin.1979). Although Engblom and Palmer were not required to accept staff housing as a condition of their employment as correction guards, and staff housing was not provided as a form of compensation for their employment, it is a fact that their occupancy rights were closely connected to the terms of their employment. Prison officials had the right to terminate occupancy if the occupant’s conduct was “detrimental to the facility,” a power which makes their occupancy more similar to possession incident to employment than to ordinary tenancy.
Moreover, a Department Directive dated January 29,1976, contains a priority list for selecting housing applications. The category of facility employees “whose presence is desired near the institution” follows the categories of facility superintendents and deputy superintendents, and precedes the general catchall category of other employees, including those whose presence near the facility is not vital. As a result, it is clear that the provision of prison housing was motivated by the desire to have a certain number of personnel close at hand at all times. This sentiment was expressed in *970the Addendum to the Rules and Regulations, which states that “[h]ousing on facility grounds is granted for the benefit of the facility.” The conclusion that the housing arrangement in this case is analogous to possession incident to employment is not contradicted by the statement in the Directive, dated March 26, 1975, that the Department would no longer issue a certification that housing is for the benefit of the employer. That statement was intended to address the tax treatment the individual employee could expect to receive concerning the fees paid for the housing, and does not concern the purpose of the facility in providing housing to an aggregate of employees, which purpose is central to an understanding of the limitations on the rights of the “tenants.”
Most important, however, is the context of the housing arrangement. Engblom and Palmer are employees at a prison. The housing facilities are located on prison grounds. Like negligence, property rights do not exist in the air. The bundle of rights accompanying a possessory interest are shaped by the context. Cf. Bynes v. Toll, 512 F.2d 252, 254-55 (2d Cir. 1975) (challenge by married students at state university to residency requirement which barred children of students from living in married student suites). Accordingly, the right of Engblom and Palmer to exclude prison officials and their agents from entering the residences is limited not only by the nature of the employment relationship, but also by the context of the prison.
In a prison, security and discipline are paramount concerns of the administration. See Sostre v. McGinnis, 442 F.2d 178, 200 (2d Cir. 1971) (en banc), cert. denied, 404 U.S. 1049, 92 S.Ct. 719, 30 L.Ed.2d 740; 405 U.S. 978, 92 S.Ct. 1190, 31 L.Ed.2d 254 (1972). The Mid-Orange Correctional Facility has a pressing need to maintain an adequate number of guards. During the statewide strike of correction officers, the facility was faced with a crisis resulting from the absence of the guards necessary for the maintenance of order and discipline. Unfamiliar with the sweat of prison life, and lacking the expertise to provide prison officials with detailed guidance concerning appropriate measures for maintaining security, courts should be reluctant to interfere in prison administration where there has been no interference with important constitutional rights, of the prisoners or the prison guards. The prison context, with its searing tensions and overriding need for discipline and security, does not support the tortured analysis of the majority. Subject to a set of restrictions unlike any accompanying the ordinary tenancy, the staff housing at Mid-Orange, a dormitory-like barracks, simply bears no resemblance to the kind of oasis of privacy our Forefathers undoubtedly envisioned when they fashioned the Third Amendment. The majority’s willingness seriously to entertain a “quartering of troops” claim holds us up to derision.
Analogous Fourth Amendment doctrine compels this result. The special prison context, and the numerous restrictions on the use of the rooms, must have shaped the “expectation of privacy” shared by Engblom and Palmer. See Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967); Lahti v. State, 98 Misc.2d 829, 414 N.Y.S.2d 607, 609 (Ct.Cl. 1979) (terms used in an instrument are indicative of parties’ intent). Even if an “owner” were arguably protected by the Third Amendment, his right should be viewed as carrying the same “expectation of privacy” as the sphere of individual liberty protected by the Fourth Amendment. It is unreasonable to conclude that appellants could have a legitimate expectation that the housing would not be used in the event of a strike by correction officers. As noted above, the Employees Manual provided that in an emergency, the Superintendent was empowered to “suspend such portions of any or all rules which might impede proper emergency action.” Engblom and Palmer must have known that substitute personnel would be required during a strike. Since they are employees of a prison, they may properly be charged with knowledge of the risks and limitations on their “rights” as occupants of prison housing. Accordingly, their acceptance of prison housing in light of the prison’s need for an adequate num*971-983ber of guards at all times may be viewed as implied consent to the use of the rooms by replacements, whether National Guardsmen or other personnel, in the event of an emergency, such as the one occasioned by the strike of the prison guards themselves.
Judge Sweet properly dismissed appellants’ Third Amendment claim in granting the defendants’ motion for summary judgment. The “genuine issues of material fact” noted by the majority are illusory. Whether appellant Engblom’s room was in fact occupied by Guardsmen is not material.10 Even assuming that it was so occupied, Judge Sweet correctly concluded that, as a matter of law, her Third Amendment rights had not been violated. Moreover, the other “issues” mentioned by the majority— the contradiction between Superintendent Snow’s affidavit and the Directive concerning the purpose of providing prison housing, and the uncertainty whether the individual decisions to allow Engblom and Palmer to live in staff housing were based on the desire to have them live near the prison— are not serious issues of material fact requiring development at trial. Since Engblom and Palmer did not present any genuine issues of material fact, Federal Rules of Civil Procedure, Rule 56, see Securities and Exchange Commission v. Research Automation Corp., 585 F.2d 31, 32 (2d Cir. 1978); Heyman v. Commerce and Indus. Insur. Co., 524 F.2d 1317, 1319 (2d Cir. 1975), and the record is adequate for the constitutional question to be decided, see Keeler v. Joy, 641 F.2d 1044, 1047 (2d Cir.) (Tenney, J., concurring), cert. denied, - U.S. -, 102 S.Ct. 390, 70 L.Ed.2d 208 (1981), the district court properly granted defendants’ motion for summary judgment and dismissed appellants’ Third Amendment claim.
I would affirm the judgment in all respects.

. I concur in the majority’s affirmance of Judge Sweet’s dismissal of the claim of Engblom and Palmer that the quartering of National Guardsmen in their residences at the prison without prior notice and hearing violated their rights under the Due Process clause of the Fourteenth Amendment. Even assuming the existence of a sufficient property interest, I agree that adequate post-eviction procedures were available to evaluate the propriety of the State’s action. Moreover, it is hornbook law that summary actions without prior notice and a hearing may be taken by authorities in the event of an emergency or crisis. See Parratt v. Taylor, 451 U.S. 527, 539, 101 S.Ct. 1908, 1915, 68 L.Ed.2d 420 (1981). See also United States v. Caltex, 344 U.S. 149, 73 S.Ct. 200, 97 L.Ed. 157 (1952); Ewing v. Mytinger & Casselberry, Inc., 339 U.S. 594, 70 S.Ct. 870, 94 L.Ed. 1088 (1950). It cannot responsibly be argued that a strike by all but a few correction officers at a prison with an overriding interest in security does not create an emergency and “necessit[ate] . . . quick action.” Parratt v. Taylor, supra, 451 U.S. at 539, 101 S.Ct. at 1915.


. The Third Amendment provides:
No Soldier shall, in time of peace be quartered in any house, without the consent of the Owner, nor in time of war, but in a manner to be prescribed by law.


. Laws of the State of Delaware, 1700-1797 (1797), Vol. 1, app., 79-81, reprinted in, B. Schwartz, The Bill of Rights, A Documentary History 276-78 (1971).


. Maryland Declaration of Rights, 1776, § 28, reprinted in, B. Schwartz, supra note 3, at 280-85.


. See B. Schwartz, supra note 3, at 339-44.


. See B. Schwartz, supra note 3, at 375-79.


. This maxim has long been a guide to judicial interpretation. In 1603, Coke’s Reports declared, “[tjhe house of every one is to him as his castle and fortress, as well as for his defense against injury and violence, as for his repose.” Semayne’s Case, 5 Co. Rep. 91a, 91b (1603). See also Ker v. California, 374 U.S. 23, *96847, 83 S.Ct. 1623, 1636, 10 L.Ed.2d 726 (1963) (Brennan, J., dissenting).


. United States v. On Lee, 193 F.2d 306, 315-16 (2d Cir. 1951) (Frank, J., dissenting), aff'd, 343 U.S. 747, 72 S.Ct. 967, 96 L.Ed. 1270 (1952).


. Cf. G. Stein, Geography and Plays: Sacred Emily (1922) (“Rose is a rose is a rose is a rose”).


. Superintendent Snow’s affidavit asserts that Engblom’s room was never occupied by Guardsmen, while Engblom’s affidavit states the contrary.